Fourth Court of Appeals
                                      San Antonio, Texas
                                             August 4, 2014

                                          No. 04-14-00254-CV

                 IN RE LIBERTY MUTUAL FIRE INSURANCE COMPANY

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:        Catherine Stone, Chief Justice
                Sandee Bryan Marion, Justice
                Luz Elena D. Chapa, Justice

       On July 2, 2014, this court conditionally granted the petition for writ of mandamus filed
by relator Liberty Mutual Fire Insurance Company and ordered the trial court to vacate the
challenged order and enter an order of dismissal within ten days from the date of this court’s
order.

       On July 8, 2014, real party in interest Julian Morales filed an unopposed motion
requesting that this court abate its prior order to allow for the filing of a motion for rehearing.
TEX. R. APP. P. 52.9. This court issued an order on July 8, 2014, granting the motion and
temporarily abating its order dated July 2.

       On July 16, 2014, real party in interest Julian Morales filed a motion for rehearing. On
July 25, 2014, this court issued an order withdrawing the July 2 Opinion and Order, denying the
motion for rehearing and again directing the trial court to vacate the challenged order and enter
an order of dismissal. The opinion accompanying this order did not issue until the following
week.

       On July 28, 2014, real party in interest filed a second motion for emergency relief
requesting that this court abate its July 25 order to allow for a motion for rehearing or for en banc
reconsideration. On July 29, 2014, this court issued an order granting the motion and temporarily
abating its order dated July 25.




1
  This proceeding arises out of Cause No. 09-03-11925-ZCV, styled Julian T. Morales v. Liberty Mutual Fire
Insurance Company, pending in the 365th Judicial District Court, Zavala County, Texas, the Honorable Amado J.
Abascal III presiding.
        On July 30, 2014, this court issued its substitute opinion conditionally granting the
petition for writ of mandamus, indicating that the writ would issue only if the trial court failed to
comply within ten days of the July 25 order.

        Because this sequence of events understandably caused confusion among the parties to
this proceeding, on August 1, 2014, real party in interest filed a third motion for emergency relief
again seeking to abate the effective date of this court’s order.

       Real party in interest’s motion is GRANTED. This court’s order of July 25, 2014, as
referenced in the Opinion issued July 30, 2014, and requiring the trial court to act as directed is
TEMPORARILY ABATED until further order of this court.



       It is so ORDERED on August 4th, 2014.                              PER CURIAM




       ATTESTED TO: _____________________________
                    Keith E. Hottle
                    Clerk of Court